UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-143672 SPEEDSPORT BRANDING, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-4168979 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Roy C. Montgomery, Chief Executive Officer 6141 Quail Valley Ct. Riverside, Ca. 92507 (Address of principal executive offices) (951) 656.1160 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issues (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes S No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUES Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of June 30, 2011 the Company had 16,025,873shares of $0.001 par value common stock issued and outstanding. Indicate by check mark whether the Registrant is a large accelerated filer, an accredited filer, a non-accredited filer, (or asmaller reporting company in Rule 12b-2 of the Exchange Act.(check one) Large Accredited filer £ Accelerated filer £ Non-accredited filer£ Smaller reporting company S Speedsport Branding, Inc TABLE OF CONTENTS Page Part IFINANCIAL INFORMATION Item 1. Condensed Financial Statements: 3 Condensed Balance Sheets at June 30, 2011 (unaudited) and December 31, 2010 (audited) 3 Condensed Statements of Operations for the six months ended June 30, 2011 and 2010 and the period from January 10, 2006 (inception) to June 30, 2011 (unaudited) 4 Condensed Statements of Cash Flows for the six months ended June 30, 2011 and 2010 and the period from January 10, 2006 (inception) to June 30, 2011 (unaudited) 5- 6 Notes to Condensed Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Part IIOTHER INFORMATION Item 1. Legal Proceedings 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3.
